                                             Case 4:18-cv-04041-YGR Document 20 Filed 10/27/20 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        STACI R. RAAB,                                  CASE NO. 18-cv-4041-YGR
                                   7                  Petitioner,                           ORDER GRANTING MOTION FOR
                                                                                            ATTORNEYS’ FEES
                                   8              vs.
                                            ANDREW SAUL, COMMISSIONER OF                    Dkt. No. 17
                                   9        SOCIAL SECURITY,
                                  10                  Respondent.

                                  11

                                  12            Petitioner/Claimant Staci R. Raab filed this motion for attorneys’ fees in the amount of
Northern District of California
 United States District Court




                                  13   $12,081.25 pursuant to 42 U.S.C. section 406(b). (Dkt. No. 17.) On June 18, 2019, the Court
                                  14   granted Raab’s motion for summary judgment on her petition for judicial review of the Agency’s
                                  15   denial of Social Security disability benefits and remanded the action for calculation and award of
                                  16   disability benefits consistent with its decision. (Dkt. No. 14.)1 Plaintiff then received a Notice of
                                  17   Award dated April 5, 2020 regarding past-due benefits. (Exh. 2.) Under a contingent-fee
                                  18   agreement, plaintiff agreed to pay counsel up to 25% of any past-due benefits award, which in this
                                  19   case would be $18,081.25 (Exhs. 1-2).
                                  20   I.       ANALYSIS
                                  21            This Court has jurisdiction to consider counsel’s time expended in federal court,
                                  22   reimbursable under 42 U.S.C. § 406(b), pursuant to section 406(b)(1)(A), which provides that
                                  23   “[w]henever a court renders a judgment favorable to a claimant . . . who was represented before
                                  24   the court by an attorney, the court may determine and allow as part of its judgment a reasonable
                                  25   fee for such representation, not in excess of 25% of the total of the past-due benefits to which the
                                  26

                                  27            1
                                                 After entry of the order granting summary judgment, the Court approved the parties’
                                       stipulation to attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), in the
                                  28   amount of $10,500.00. (Dkt. No. 16.) The stipulation to EAJA fees was without prejudice to the
                                       right of counsel to seek attorneys’ fees under 42 U.S.C. § 406(b). (Id.)
                                          Case 4:18-cv-04041-YGR Document 20 Filed 10/27/20 Page 2 of 3




                                   1   claimant is entitled by reason of such judgment.” 42 U.S.C. § 406(b)(1)(A); see also Gisbrecht v.

                                   2   Barnhart, 535 U.S. 789, 808 (2002) (holding that contingent-fee agreements are not enforceable to

                                   3   the extent that they provide for fees exceeding 25% of the past-due benefits); Culbertson v.

                                   4   Berryhill, 139 S. Ct. 517, 523, 202 L. Ed. 2d 469 (2019) (“the 25% cap in § 406(b)(1)(A) applies

                                   5   only to fees for court representation, and not to the aggregate fees awarded under §§ 406(a) and

                                   6   (b)”). The court provides “an independent check” to assure that contingency fee agreements

                                   7   between Social Security claimants and their attorneys will “yield reasonable results in particular

                                   8   cases.” Gisbrecht, 535 U.S. at 807. The appropriate method of calculating a reasonable fee under

                                   9   section 406(b) gives primacy to the contingent-fee contract and reduces the agreed-upon fee only

                                  10   if the resulting would be excessive under the circumstances. Id. at 808; see also Crawford v.

                                  11   Astrue, 586 F.3d 1142 (9th Cir. 2009) (en banc) (inquiry starts with fee agreement; question is not

                                  12   whether lodestar should be enhanced but whether the contractually agreed fee should be reduced).
Northern District of California
 United States District Court




                                  13   As set forth in Gisbrecht and reiterated in Crawford, district courts “may properly reduce the fee

                                  14   for substandard performance, delay, or benefits that are not in proportion to the time spent on the

                                  15   case.” Id. at 1151 (citing Gisbrecht, 535 U.S. at 808). In determining whether a fee is reasonable,

                                  16   the court considers may look to the lodestar calculation “only as an aid in assessing the

                                  17   reasonableness of the fee.” Id. (quoting Gisbrecht, 535 U.S. at 808) (emphasis in original).

                                  18          Here, the contract between petitioner and her counsel specifies attorneys’ fees will be 25%

                                  19   of past due benefits. (Plaintiff’s Exh. 1.) The fee requested by petitioner’s counsel does not

                                  20   exceed 25% of the retroactive benefits.2 On the record before the Court, counsel provided

                                  21   excellent representation, prosecuted the claim thoroughly and diligently, and obtained an excellent

                                  22   result. Counsel did not unreasonably delay in seeking review of the decision. The fee requested

                                  23   herein would not result in a windfall to counsel considering the time expended and the risk

                                  24   undertaken in representation of petitioner. Based on the 56.75 hours billed by petitioners’

                                  25

                                  26          2
                                                 Plaintiff submits a copy of the Commissioner’s award letter setting out the monthly
                                  27   benefits award and noting that the Agency has withheld $18,081.25 from the past due benefits for
                                       potential attorneys’ fees. (Exh. 2.) Plaintiff indicates in the motion that she has requested fees
                                  28   totaling $6,000 for work performed at the administrative level under 42 U.S.C. § 406(a), but the
                                       Agency had not yet issued a decision on that request at the time of this motion.
                                                                                          2
                                             Case 4:18-cv-04041-YGR Document 20 Filed 10/27/20 Page 3 of 3




                                   1   attorneys, the effective hourly rate would be $212.88. This rate is well below the reasonable

                                   2   hourly rate of similarly experienced counsel and only slightly higher than the applicable EAJA

                                   3   rate of $201.60 for 2018. Cf. Hearn v. Barnhart, 262 F.Supp.2d 1033, 1037 (2003) (awarding

                                   4   hourly rate of $450.00 and citing cases with much higher effective rates approved). The Court

                                   5   therefore finds the attorneys’ fees requested herein to be reasonable taking into account all these

                                   6   factors.

                                   7              Once the court determines that the fee sought under section 406(b) is reasonable, it must

                                   8   account for the attorneys’ fees paid by the Commissioner on his own behalf pursuant to the EAJA.

                                   9   Gisbrecht, 535 U.S. at 796. “Congress harmonized fees payable by the Government under EAJA

                                  10   with fees payable under § 406(b) out of the claimant’s past-due Social Security benefits” by

                                  11   requiring the claimant’s attorney to refund to the claimant the amount of the smaller fee up to the

                                  12   point where the claimant receives 100% of the past-due benefits. Gisbrecht, 535 U.S. at 796.
Northern District of California
 United States District Court




                                  13   Here, the Court finds counsel’s section 406(b) request reasonable, and therefore counsel shall

                                  14   refund to petitioner the $10,500.00 in EAJA fees that it previously granted pursuant to stipulation.

                                  15   (See Dkt. No. 16.) Counsel and petitioner acknowledge as much in their motion. (See Motion at

                                  16   5:10-12; Declaration of Staci R. Raab, Dkt. No. 17-3.)

                                  17   II.        CONCLUSION

                                  18              Based upon the foregoing, the Court GRANTS the instant Motion for Attorneys’ Fees.

                                  19   Counsel is awarded reasonable attorneys’ fees under section 406(b) in the amount of $12,081.25.

                                  20   Previously, this Court awarded attorneys’ fees of $10,500.00 pursuant to the EAJA. Because the

                                  21   EAJA award is smaller than the current award, $10,500.00 shall be refunded to Petitioner Staci R.

                                  22   Raab.

                                  23              IT IS SO ORDERED.

                                  24   Dated: October 27, 2020
                                                                                                    YVONNE GONZALEZ ROGERS
                                  25                                                           UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
                                                                                           3
